   
  

UNITED STATES DISTRICT COURT FOR T

SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY GRAND JURY 2020
MARCH 10, 2020 SESSION

UNITED STATES OF AMERICA

Vv. Criminal No. A - AO = er-L00stf
~ 18 U.S.C. § 1349
18 U.S.C. § 2314
NEDELTCHO VLADIMIROV 18 U.S.C. § 1956 (a)(2)(B)(i)

INDICTMENT

The Grand Jury charges:

COUNT ONE
(Wire Fraud Conspiracy)

Overview of the Scheme
IF Beginning no later than in or around December 2016, up to and including in or
around February 10, 2020, defendant NEDELTCHO VLADIMIROV, and others known and
unknown to the Grand Jury, were members of a criminal theft ring based in the Southern District
of West Virginia executing a wire fraud scheme. The primary objective of the scheme was for
defendant NEDELTCHO VLADIMIROV to obtain money under false pretenses by listing and
selling stolen items in online marketplaces.

Manner and Means of Execution of the Scheme

 

The scheme generally worked as follows:
2s Defendant NEDELTCHO VLADIMIROV enlisted a crew of coconspirators

known as “boosters” to steal merchandise from retail stores located in the Southern District of
West Virginia. In furtherance of the scheme, defendant NEDELTCHO VLADIMIROV
intentionally selected people addicted to controlled substances as boosters.

3. Defendant NEDELTCHO VLADIMIROV met with boosters to receive stolen
items in Cross Lanes, West Virginia and elsewhere. Defendant NEDELTCHO VLADIMIROV
knew the merchandise received from boosters was stolen. During the meetings, defendant
NEDELTCHO VLADIMIROV examined and often scanned barcodes of items from retail stores
on his mobile electronic device to determine the approximate online sales price and demand for
the merchandise. Defendant NEDELTCHO VLADIMIROV then offered to pay cash to the
booster for the item at a fraction of the retail price. After completion of the sale, boosters typically
used the cash received from defendant NEDELTCHO VLADIMIROV to buy controlled
substances to support their drug habits. Multiple boosters sold stolen items to VLADIMIROV on
multiple occasions over the course of the scheme.

4. Defendant NEDELTCHO VLADIMIROV listed the stolen items for sale online
at a higher price than what defendant NEDELTCHO VLADIMIROV paid to the booster. The
online marketplace primarily used by defendant NEDELTCHO VLADIMIROV, eBay,
prohibited the sale of stolen merchandise. Defendant NEDELTCHO VLADIMIROV listed the
items for sale on eBay under false pretenses, that is, that the items were not stolen and that he had
the legal right to sell the items.

5. After completing sales of the stolen items on eBay, defendant NEDELTCHO
VLADIMIROV used common carriers to ship and deliver the stolen items to buyers throughout

the United States and outside of the United States.
Statutory Allegations

6. Beginning no later than in or around December 2016, up to and including in or
around February 10, 2020, in the Southern District of West Virginia and elsewhere, defendant
NEDELTCHO VLADIMIROV, and others known and unknown to the Grand Jury, willfully and
knowingly, did combine, conspire, confederate, and agree together and with each other to commit
wire fraud, in violation of 18 U.S.C. § 1343.

7. It was a part and an object of the conspiracy that defendant NEDELTCHO
VLADIMIROV, and others known and unknown to the Grand Jury, knowingly having devised
and intending to devise a scheme and artifice to defraud and for obtaining money and property by
means of false and fraudulent pretenses, representations, and promises, knowingly would and did
transmit and cause to be transmitted by means of wire, radio, and television communication in
interstate and foreign commerce, writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of 18 U.S.C. § 1343, to wit, engaged in a fraud
scheme to obtain money under false pretenses and representations by listing stolen items for sale
on eBay in violation of eBay’s policy prohibiting the sale of stolen items, thereby representing
that the items listed for sale were not stolen and that defendant NEDELTCHO VLADIMIROV
had the legal right to sell them, and sent and received interstate and wire communications in
furtherance of that scheme.

All in violation of Title 18, United States Code, Section 1349.
COUNT TWO
(Interstate Transportation of Stolen Goods)

8. The Grand Jury realleges and incorporates by reference paragraphs | through 7 of
this Indictment as though fully set forth herein.

oD, Beginning no later than in or around December 2016, up to and including in or
around February 10, 2020, in the Southern District of West Virginia, defendant NEDELTCHO
VLADIMIROV, did unlawfully transport, transmit, and transfer in interstate and foreign
commerce from Cross Lanes, Kanawha County, West Virginia, to states and countries outside of
the state of West Virginia, stolen goods, wares and merchandise, that is, merchandise received
from boosters, of the value of $5,000 or more, knowing the same to have been stolen, converted,
and taken by fraud.

All in violation of Title 18, United States Code, Section 2314.
COUNT THREE
(International Money Laundering)

10. The Grand Jury realleges and incorporates by reference paragraphs | through 7 of
this Indictment as though fully set forth herein.

11. From December 2016 to February 2020, defendant NEDELTCHO
VLADIMIROV received more than $250,000 from online buyers, which was deposited into an
account held by defendant NEDELTCHO VLADIMIROV with PayPal, a company operating a
worldwide online payments system.

12. From December 2016 to February 2020, defendant NEDELTCHO
VLADIMIROV transferred proceeds of the fraudulent scheme from the account held by
defendant NEDELTCHO VLADIMIROV with PayPal into a FDIC-insured bank account
xxx8889 at City National Bank in Cross Lanes, West Virginia.

13. From December 2016 to February 2020, defendant NEDELTCHO
VLADIMIROV then transferred more than $250,000 from bank account xxx8889 at City
National Bank to savings account xxx4623 at City National Bank in Cross Lanes, West Virginia.

14. On or about July 23, 2019, in Cross Lanes, Kanawha County, West Virginia,
within the Southern District of West Virginia, and elsewhere, defendant NEDELTCHO
VLADIMIROV, knowingly transferred funds from a place in the United States to and through a
place outside the United States, that is, Bulgaria, knowing that the funds involved in the transfer
represented the proceeds of some form of unlawful activity and in fact involved the proceeds of
specified unlawful activity, that is, wire fraud in violation of 18 U.S.C. § 1343.

15. At the time the financial transactions described below occurred, defendant

NEDELTCHO VLADIMIROV knew the transactions were designed in whole and in part to
conceal and disguise the nature, location, source, ownership, and control of the proceeds of the

specified unlawful activities:

 

 

 

 

 

 

 

 

US Transaction
Date
Tuly 8, 2019 Transferred $155,000 from his savings account xxx4623 to his checking
° account xxx8889 at City National Bank in Cross Lanes, West Virginia
Tuly 8, 2019 Issued personal check #1045 from his checking account xxx8889 at City
° National Bank in Cross Lanes, West Virginia to himself for $155,000
huly 8, 2019 Deposited personal check #1045 for $155,000 into his account xxx8197 at
° JPMorgan Chase Bank in Cross Lanes, West Virginia
July 23, 2019 Transferred $153,000 from his JPMorgan Chase Bank xxx8197 in Cross
° Lanes, West Virginia to a bank outside of the United States, that is, Bulgaria

 

All in violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).
Notice of Forfeiture

ts The allegations contained in Counts 1-3 of this indictment are hereby re-alleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §§ 981
and 982, and 28 U.S.C. § 2461.

1. Upon conviction of the offense in violation of Title 18, United States Code,
Sections 1349, 1956, and 2314 set forth in Counts 1-3 of this indictment, the defendant
NEDELTCHO VLADIMIROV shall forfeit to the United States of America, pursuant to 18
ULS.C. §§ 981 and 982, and 28 U.S.C. § 2461, any property, real or personal, which constitutes

or is derived from proceeds traceable to the offense(s).

2. The following property is subject to forfeiture on one or more grounds stated
above:
a. Approximately $60,000.00 seized from defendant NEDELTCHO
VLADIMIROV ending in 4623 at City National Bank;
b. Approximately $9,029.24 seized from defendant NEDELTCHO
VLADIMIROV ending in 8889 at City National Bank;
c. Approximately $1,831.75 seized from defendant NEDELTCHO
VLADIMIROV ending in 4623 at JP Morgan Chase Bank; and
d. A forfeiture money judgment in the amount of at least $250,000, such amount
constituting the proceeds of the violations set forth in this indictment.
3. If any of the property described above, as a result of any act or omission of the
defendant[s]:

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property, which cannot be divided without
difficulty,

eneoop

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853, as incorporated by 28 U.S.C. § 2461.
All pursuant to 18 U.S.C. §§ 981 and 982, and 28 U.S.C. § 2461.

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

we Ons Cor

ANDREW J. TESSMAN
Assistant United States Attorney
